Citation Nr: 0021615	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-27 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Marilyn Adams, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

The current appeal arose from an August 1994 rating decision 
and a May 1995 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
August 1994 the RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
In May 1995 the RO determined that unless new and material 
evidence were submitted, it would not reopen the claims of 
entitlement to service connection for a right knee disorder 
and schizophrenia.

In June 1998 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for PTSD.  The Board remanded to the RO the claims 
of whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for 
schizophrenia and a right knee disorder for issuance of a 
statement of the case.

In mid-November 1998 the RO issued a statement of the case 
wherein it was determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a right knee disorder and 
schizophrenia.  The veteran's representative responded in 
January 1999, less than sixty days of the statement of the 
case, and, while an extension was requested to submit 
additional evidence referable to service connection for a 
psychiatric disorder, the Board construes this response as a 
timely filed substantive appeal referable to the claim for 
service connection for a right knee disorder.

In October 1999 the RO determined that clear and unmistakable 
error had occurred in the January 1986 rating decision 
wherein it denied entitlement to service connection for 
schizophrenia.  The RO accordingly granted entitlement to 
service connection for schizophrenia with assignment of a 50 
percent evaluation effective March 26, 1985.


In January 2000 the RO affirmed the determination that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a right knee 
disorder.

In July 2000 the representative submitted a notice of 
disagreement with the October 1999 rating decision referable 
to the effective date of the grant of service connection for 
schizophrenia.  The issue of entitlement to an effective date 
earlier than March 26, 1985, for the grant of entitlement to 
service connection for schizophrenia is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right knee disorder when it issued an unappealed rating 
decision in January 1986.

2.  Evidence submitted since the final January 1986 rating 
decision does not bear directly or substantially upon the 
issue of entitlement to service connection for a right knee 
disorder, is either cumulative or redundant, and by itself or 
in connection with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the final January 1986 rating 
decision, wherein the RO denied entitlement to service 
connection for a right knee disorder, is not new and 
material, and the veteran's claim for this benefit has not 
been reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the January 
1986 rating decision, wherein the RO denied entitlement to 
service connection for a right knee disorder, is reported, in 
pertinent part, below.

Service medical records reveal that the veteran was seen in 
May 1970.  X-rays taken of his right knee were normal.  Later 
that month he was seen with pain in the right knee and stated 
he had sustained an injury in Vietnam.  He complained of his 
knee giving out on him.  The impression was chondromalacia of 
both knees.

In September 1970 the veteran reported right knee pain.  The 
examiner stated he had right knee effusion.  The impression 
was chondromalacia of the right knee.  A September 1970 
report of medical examination shows clinical evaluation of 
the lower extremities was normal.  That same day, in a 
separate clinical record, a diagnosis of chondromalacia of 
the right knee was entered.

The veteran filed a claim of entitlement to service 
connection for a right knee disorder in October 1970.

A May 1971 VA examination report shows the examiner made a 
finding that the right knee had no residuals of a disease or 
injury.

In June 1971 the RO denied entitlement to service connection 
for residuals of chondromalacia of both knees, determining 
that it had not been found at the time of the May 1971 VA 
examination.

A July 1971 VA outpatient treatment report shows the veteran 
complained of right knee pain since service in Vietnam.  The 
provisional diagnosis was inadequate personality.  The 
examiner noted there was mild patello-femoral click but that 
he did not feel the veteran had a subluxating patella.  

A June 1971 to November 1971 VA hospitalization summary 
report shows the veteran was pertinently diagnosed with 
instability of the right knee.

In December 1971 the RO continued the denial of entitlement 
to service connection for a right knee disorder, stating that 
the evidence did not establish service connection for a right 
knee disorder.

The veteran did not appeal that decision, and it became 
final.

A September 1972 VA hospitalization summary report shows the 
veteran had an excision of a torn medial meniscus, and 
removal of an osteophyte from the inferior pole of the 
patella.

In October 1972 the RO denied reopening the claim of 
entitlement to service connection for a right knee disorder.  
The RO stated the evidence failed to show that the torn 
medial meniscus, which had been first shown two years after 
discharge, was related to the knee condition shown in 
service.  The RO notified the veteran of the decision in 
November 1972.  The veteran appealed the decision, and the RO 
issued a statement of the case.  The veteran did not perfect 
his appeal, and thus the November 1972 rating decision became 
final.

A July 1985 VA examination report shows the veteran was 
diagnosed with chronic residuals of postoperative medial 
meniscectomy, excision of osteophyte from patella, and 
minimal internal derangement manifested by slight laxity of 
the anterior cruciate ligament, symptomatic.  The same 
diagnosis was entered in an August 1985 VA examination 
report.

In January 1986 the RO continued the denial status of 
entitlement to service connection for a right knee disorder.  

An October 1990 private medical record shows the veteran 
reported an old right knee injury.  Examination of the right 
knee revealed a scar from a previous arthrotomy.  No 
diagnosis related to the right knee was entered.  

Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis . . . is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well-groundedness requirement 
does not apply with regard to disallowed claims and revising 
prior final decisions.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If no notice of disagreement is filed within the prescribed 
period, or a substantive appeal is not filed within the 
prescribed period after a notice of disagreement has been 
submitted and statement of the case has been issued, the 
action or determination shall become final, and the claim 
will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105 (West 
1991);  38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in section 3.105 
of this part of the Code of Federal Regulations.  38 C.F.R. 
§ 3.104(a) (1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determination of whether evidence is new and whether 
evidence is material is governed by the test set forth in 38 
C.F.R. § 3.156(a) (1999), which is as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Stated differently, evidence is "new" when it is not 
cumulative of evidence of record, and is not "material" 
when it could not possibly change the outcome of the case.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that when determining whether the evidence is 
new and material, VA must conduct a three-step test.  Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).

First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

The Court noted in Elkins that by the ruling in Hodge, 155 
F.3d 1356, the Federal Circuit Court "effectively 
decoupled" the determination of new and material evidence 
and well groundedness.

Thus, if the Board determines that the additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, 12 Vet. 
App. 209.

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a right knee disorder, which the RO 
last denied when it issued a final rating decision in January 
1986.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis; not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  See id.

Review of the RO's findings in the January 1986 rating 
decision shows, in essence, that it found that the veteran 
had not brought forth evidence to establish service 
connection for a right knee disorder.  

At that time, the veteran had brought forth evidence of a 
diagnosis of chondromalacia of the right knee in service and 
a post service diagnosis of residuals of postoperative medial 
meniscectomy; however, he had not submitted evidence to show 
a nexus between the post service diagnosis of residuals of 
postoperative medial meniscectomy and an injury in service.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a).  The Board has determined that the veteran 
has not presented evidence which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a right 
knee disorder.  See id.  The specified basis of the RO's 
January 1986 denial is not changed materially by the 
additional medical evidence.


Specifically, the Board notes that the added evidence solely 
substantiates that the veteran has a current right knee 
disorder.  Evidence establishing a current right knee 
disorder had already been of record at the time of the 
January 1986 rating decision.  The veteran has not brought 
forth evidence of a nexus between the current right knee 
disorder and the diagnosis of chondromalacia in service.

Additionally, the Board finds that the veteran's contentions 
are not new and material and are simply cumulative of those 
which were previously advanced and rejected by the RO.  The 
veteran had previously contended that the right knee injury 
he sustained in service was related to the post service right 
knee disorder.  His contentions provide no basis for 
reopening the claim, as he had previously asserted such 
facts, which had been previously rejected.

Although the veteran asserts that he incurred a chronic right 
knee disorder in service, he has not been shown to have the 
medical credentials requisite to offer a competent medical 
opinion as to this matter.  Moray v. Brown, 5 Vet. App. 211 
(1993) ("If lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim [for service connection], it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108"); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, as to the VA medical records, the private 
medical records, and the 1987 deposition, which do not relate 
to the veteran's petition to reopen the claim of service 
connection for a right knee disorder, such are not relevant 
to the issue at hand and are cumulative, and thus cannot 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).

Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the claim of entitlement 
to service connection for a right knee disorder, is 
cumulative or redundant, and by itself or in combination with 
the other evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the appellant 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Elkins, 12 Vet. App 209.

Accordingly, in view of the fact that the Board has 
determined that new and material evidence has not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a right knee disorder, the first 
element has not been met.  Thus, no further analysis of the 
application to reopen the claim is permitted.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) citing Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1995); see Elkins, 12 Vet. App 
209.  

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Here, the RO adequately fulfilled its obligation under 
section 5103(a) with the issuance of the November 1998 
statement of the case, which provided the provisions of 38 
C.F.R. § 3.156, the regulation pertaining to new and material 
evidence.  Additionally, the 1972 rating decisions explained 
that the veteran had not brought forth evidence of a nexus 
between the post service diagnosis of a torn medial meniscus 
and the inservice diagnosis of chondromalacia of the right 
knee.

In this respect, it is not shown that the appellant has put 
VA on notice of the existence of any other specific, 
particular piece of evidence that, if submitted, could reopen 
his claim on the basis of new and material evidence.  Thus, 
no additional development action is warranted.



Lastly, the Board notes that the veteran's record of service 
(DD-214) shows he received a Combat Action Ribbon.  The 
veteran has stated he sustained a right knee injury while in 
Vietnam; however, he has not stated whether he sustained the 
right knee injury while in combat.  Thus, it is possible that 
the veteran could be entitled to the application of 38 
U.S.C.A. § 1154(b) (West 1991).

Regardless, although the RO did not consider section 1154(b), 
that does not affect the Board's determination that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a right knee 
disorder.  See VAOPGCPREC 38-97 ; Turpen v. Gober, 10 Vet. 
App. 536, 537-38 (1997).

Specifically, section 1154(b) addresses the occurrence of an 
event in service.  38 U.S.C.A. § 1154(b); Beausoleil v. 
Brown, 8 Vet. App. 459, 464.  At the time of the prior 
denials, the service medical records had shown the veteran 
had been diagnosed with chondromalacia of the right knee.  
Thus, the veteran had already established incurrence of a 
right knee injury.  However, that section of the United 
States Code does not address the questions of either current 
disability or nexus to service, both of which competent 
medical evidence is generally required.  Id.  (citing Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995)).

The denial of service connection for a right knee disorder in 
the January 1986 rating decision was based on the lack of 
evidence of a nexus between the post service diagnosis of 
postoperative medial meniscectomy and service, which defect 
the veteran still has not cured.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
right knee disorder, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following the October 1999 rating decision, wherein the RO 
found clear and unmistakable error in the January 1986 rating 
decision, and granted entitlement to service connection for 
schizophrenia, effective March 26, 1985, the veteran's 
attorney submitted a notice of disagreement, stating that the 
effective date should be June 17, 1971.  

When there has been an RO adjudication of a claim and a 
notice of disagreement therewith, the claimant is entitled to 
a statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action

The RO should issue a statement of the 
case as to the claim for entitlement to 
an effective date earlier than March 26, 
1985, for the grant of service connection 
for schizophrenia.  The RO should advise 
the veteran and his attorney of the need 
to file a substantive appeal during the 
requisite period of time if appellate 
review is desired.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



